Citation Nr: 1019370	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post lateral meniscectomy of the left knee, with post-
traumatic arthritis.  

2.  Entitlement to service connection for a cervical spine 
disability, either directly or as secondary to the Veteran's 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1982 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in January 1994 and 
October 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.  

The Veteran appeared before a Veterans Law Judge in a video 
hearing from Montgomery in May 1999 to present testimony on 
the issue of an increased rating for the knee.  The hearing 
transcript has been associated with the claims file.  The 
Veteran also appeared before a different Veterans Law Judge 
in an additional video hearing in October 2001, on the issues 
of the increased rating and service connection for the neck 
disability.  That hearing transcript is also associated with 
the claims file. 

In a decision by a panel of 3 Veterans Law Judges, dated in 
December 2005, the Board denied the Veteran's claim for an 
increased rating in excess of 20 percent for a left knee 
disability and his service connection claim for a cervical 
spine disability to include as secondary to the service-
connected low back disability.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, entered in March 2007, 
the Court granted the Joint Motion to Remand of the parties, 
Secretary of VA and the Veteran, represented by counsel, and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.

In December 2008 a letter was received from the office of the 
Veteran's attorney indicating that the attorney's address 
changed.  The Board hereby brings this matter to the RO's 
attention.  

In November 2007 the Board remanded the issues for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007, the Court entered an Order granting a Joint 
Motion to Remand of the parties, Secretary of VA and the 
Veteran, represented by counsel, and remanded the case to the 
Board for readjudication consistent with the Joint Motion.  
The parties in the Joint Motion agreed that the VA 
examination in February 2000 did not sufficiently address 
functional loss in the left knee due to flare-ups or the 
extent that pain limits motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The parties also agreed that the VA opinion 
of April 2002 did not adequately address whether the 
Veteran's cervical spine disability was aggravated by a 
service-connected disability.  

In compliance with the Joint Motion, the Board in November 
2007 remanded for VA examinations the issue of a rating in 
excess of 20 percent for status post lateral meniscectomy of 
the left knee, with post-traumatic arthritis and service 
connection for a cervical spine disability, either directly 
or as secondary to the service-connected low back disability.  

As for the claim for an increased rating for a left knee 
disability, the Board in its instructions requested that the 
examiner describe any additional functional loss during 
flare-ups or exacerbations and that additional functional 
loss be expressed in terms of additional limitation of 
motion.  If flare-ups or exacerbations could not be 
duplicated on examination, the examiner was asked to make a 
reasonable estimate.  The examiner was asked to comment on 
the effect the service-connected left knee disability has on 
the Veteran's ability to be gainfully employed, taking under 
consideration the Veteran's background.  

Subsequently on VA examinations in December 2008 and January 
2009, the Veteran denied flare-ups in the left knee and the 
same examiner on both examinations commented that additional 
limitations due to flare-ups could not be determined without 
resorting to speculation.  On VA examination in July 2009, a 
different examiner also commented that a loss of function due 
to flare-ups could not be determined without resorting to 
speculation.  Unfortunately, there is no adequate discussion 
of additional functional loss during flare-ups or 
exacerbations, as requested by the Board, and such an 
omission is noncompliance with the Board's remand directives 
dated in November 2007.  Under these circumstances a remand 
is necessary to secure an addendum opinion to the VA 
examination in July 2009 so that the examiner may describe 
any additional functional loss during flare-ups or 
exacerbations or provide an explanation why such an opinion 
would be speculative.  

The Board in its remand of November 2007 also asked for a VA 
examination to determine whether the service-connected low 
back disability caused or permanently made worse the cervical 
spine disability.  On VA examination in July 2009, the 
examiner concluded that the cervical spine disability was not 
caused by or related to or worsened beyond natural 
progression by the service-connected low back disability, 
however a rationale for the opinion was not provided.  
Therefore, the issue is being remanded for an addendum 
opinion to the VA examination in July 2009 in order for the 
examiner to provide a rationale for his opinion.  

In October 2008, the Veteran submitted written authorization 
for VA to obtain private treatment records from Dr. Walsh.  
It is unclear if these records were sought and an attempt 
must be made to obtain them.  It is also unclear whether VA 
records from 2006 are in the claims folder.  

Lastly, while the Board in its remand in November 2007 asked 
that proper notice in compliance with The Veterans Claims 
Assistance Act of 2000 (VCAA) be sent to the Veteran 
regarding his service connection claim for a cervical spine 
disability on a direct and secondary basis, such notice has 
not been sent.  The Veteran needs to be provided with 
adequate notice concerning his service connection claim for a 
cervical spine disability including on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the Veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate service 
connection on a direct and secondary basis 
for a cervical spine disability (b) the 
information and evidence that VA will seek 
to provide, and (c) the information and 
evidence that the Veteran is expected to 
provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the Veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The Veteran's private medical records 
from Dr. Walsh and his VA medical records 
dated in 2006 should be obtained and 
associated with the claims folder.  

3.  A VA addendum opinion to the VA 
examination in July 2009 should be sought 
if possible from the same examiner who 
conducted the VA examination in July 2009.  
The Veteran's file must be made available 
for review by the examiner and the 
examiner must comment on whether there is 
any additional functional loss during 
flare-ups or exacerbations.  The 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  If flare-ups or 
exacerbations can not be duplicated on 
examination, the examiner is asked to make 
a reasonable estimate.  The examiner also 
should provide a rationale for the opinion 
that the Veteran may be gainfully employed 
to the extent that his service-connected 
left knee disability enables him to engage 
in light and sedentary activity. 

The examiner must provide a rationale for 
the opinions rendered.  If such 
conclusions would be speculative, the 
examiner must provide a basis why such 
opinions would be speculative along with 
clear indication that procurable and 
assembled data was fully considered.  

4.  A VA addendum opinion to the VA 
examination in July 2009 should be sought 
if possible from the same examiner who 
conducted the VA examination in July 2009.  
The Veteran's file must be made available 
for review by the examiner.

The examiner should express an 
opinion on whether it is at least as 
likely as not that the current 
cervical spine disability is related 
to service and if not, whether it is 
at least as likely as not that the 
service-connected low back disability 
aggravated the nonservice-connected 
cervical spine disability, that is, 
the service-connected low back 
disability caused the 
nonservice-connected cervical spine 
disability or the service-connected 
low back disability permanently made 
worse the nonservice-connected 
cervical spine disability as 
contrasted to a worsening of 
symptoms.  The examiner should 
comment on the significance of post-
service injuries to the cervical 
spine.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

The examiner must provide a rationale for 
the opinions rendered.  If such 
conclusions would be speculative, the 
examiner must provide a basis why such 
opinions would be speculative along with 
clear indication that procurable and 
assembled data was fully considered.  

5.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


